 

F§LE

 

 

AO 245B (CASDRev. 02/18) Judgrnent in a Criminal Case

 

 

UNITED STATES DISTRICT COURT

JAN W" _‘

 

 

 

CLEFH< us oisTalcT const
SOUTI-IERN DISTRICT OF CALIFORNIA §$UTHEF*N D S}"H*CT OF CAL'FC"F\N'A

 

 

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINA éASE
V. (For Offenses Corrnnitted On or After November 1, 1987)
JONATHAN FLoREs-RoDRIGUEz (1) CHS€ Numb€l'= 13CR4548-CAB

ROBERT C. SCHLEIN
Defendant’s Attorney

REGISTRATION No. 79372298

|:| _
n THE DEFENDANT§
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT ].NFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count

Title & Section Nature of ()ffense Number§s!
8 USC l324(a)(l)(A)(ii), TRANSPORTATION OF CERTAIN ALIENS FOR FINANCIAL l
(v)(II); (a)(l)(B)(i) GAIN AND AIDING AND ABETTING

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencng Refonn Act of 1984.
|:l The defendant has been found not guilty on count(s)
m Count(s) dismissed on the motion of the United States.

 

Assessrnent: $100.00

Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is

waived and remitted as uncollectible

JVTA Assessment*: $5,000.00 - Waived
The Court finds the defendant indigent
*Justice for Victims of Trafticl<ing Act of 2015, Pub. L. No. 114-22.

No fine l:| Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant shall notify the United States Attdrney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances

Januarv 25. 204’9]

Date of Irr?$ifion

HON. Cathy Ann Bencivengo

Sentence

  

UNITED STATES DISTRICT JUDGE

18CR4548-CAB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JONATHAN FLORES-RODRIGUEZ (i) Judgment ~ Page 2 of 2
CASE NUMBER: 18CR4548-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
13 MONTHS AND ONE (1) DAY.

l:i Sentence imposed pursuant to Title 8 USC Section l326(b).
""'|:| "' Th'e"court 'makes'the' following recommendations to" the 'Bureau"of Prisons:'

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

E as notified by the United States Marshai.
|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Pnsons:
|:| on or before
|:i as notified by the United States Marshal.
|:l as notified by the Probation or Pretriai Services Office.

 

 

 

 

RETURN
I have executed this judgment as foiloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSI-IAL

//

18CR4548-CAB

